UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Period Ended:July 31, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-53437 IVT Software, Inc. (Exact name of registrant as specified in its charter) Nevada 74-3177586 State or OtherJurisdiction of Incorporation ofOrganization) Primary Standard Industrial Code (I.R.S. Employer Identification No.) 3840 South Water Street, Pittsburgh Pa.15203 (Address and Telephone Number of Registrants Principal Place of Business) Tel:412-884-3028 (Issuer’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) 196 North Crest Place Lakewood, NJ 08701 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark if the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer¨ Accelerated Filer¨ Non-accelerated Filer¨ Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesxNo ¨ IVT Software, Inc. had 13,419,167 shares of common stock outstanding at September 7, 2010 1 IVT SOFTWARE, INC. (A Development Stage Company) FORM 10-Q QUARTERLY PERIOD ENDED JULY 31,2010 INDEX PART I- FINANCIAL INFORMATION Item 1 Unaudited Financial Statements 2-5 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3 Quantitative and Qualitative Disclosures about Market Risk 7 Item 4 Controls and Procedures 7 PART II -OTHER INFORMATION Item 1 Legal Proceedings 8 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3 Defaults Upon Senior Securities 8 Item 4 Submission of Matters to a Vote of Security Holders 8 Item 5 Other Information 8 Item 6 Exhibits 9 Signatures 9 PART 1 FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS The financial statements of IVT Software, Inc. (A Development Stage Company) (the “Company”), included herein were prepared, without audit, pursuant to rules and regulations of the Securities and Exchange Commission. Because certain information and notes normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America were condensed or omitted pursuant to such rules and regulations, these financial statements should be read in conjunction with the financial statements and notes thereto included in the audited financial statements of the Company as included in the Company’s Form 10K for the period ended April 30, 2010. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our predictions. IVT Software, Inc (A Development Stage Company) Balance Sheets (Unaudited) July 31, April 30, ASSETS Current Assets Cash and cash equivalents $ $ Total Current Assets $ Property & Equipment, Net of Depreciation Total Assets $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Officer's Loan AccountsPayable Total Current Liabilities STOCKHOLDERS' DEFICIT Preferred Stock$.0001 par value, Authorized 10,000,000 shares, none issued Common stock, $ .0001par value , Authorized 200,000,000shares Issued& outstandingand 13,416,167 and 13,416,167 respectively Additional paid in capital Accumulated Deficit During the Developmental Stage ) ) Total Stockholders' Deficit $ ) $ ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements 2 IVT Software, Inc (A Development Stage Company) Statements of Operations (Unaudited) Accumulated from Three MonthEnded Three Month Ended Inception (March 15, 2006) July 31, 2010 July 31, 2009 to July 31, 2010 REVENUES $
